ANSTEAD, Judge,
dissenting:
While I generally concur in the views expressed in the majority opinion as to the proper procedures ordinarily to be followed in circuit court appeals from administrative actions, I dissent because I believe this case to be different.
The basic claim of the respondent is that the administrative agency, in this case a sign code enforcement board, had the wrong person. She asserts this in her pleadings and also asserts that there was an evidentiary hearing before the circuit court in. which she proved this. However, the petitioners have presented us with no record of that circuit court hearing even though it is alleged, and not challenged by petitioners, that the circuit judge warned the parties that a court reporter should be present or each would face the risk of losing their appellate rights if they lost on the merits. The trial judge did not reverse the agency action in the normal sense, but rather granted the respondent’s request to void the action which request was based upon her claim that the agency had the wrong party. If the respondent submitted the same proof to the trial court that is *1388contained in her appendix, and there is no claim that she did not, it is clear that the trial judge would have had a proper basis to void the administrative order.
I also cannot concur in the majority's allowing the code enforcement board to join in these proceedings well after the time for seeking review of the trial judge’s order had expired.